 



Exhibit 10.6(a)
LIST OF REGISTRANT’S DIRECTORS AND EXECUTIVE OFFICERS
WHO ENTERED INTO INDEMNIFICATION AGREEMENT
REFERENCED IN EXHIBIT 10.6 WITH THE REGISTRANT

                  Name of Director or Executive Officer   Effective Date of
Agreement    
 
  Robert Greenberg   June 7, 1999    
 
  Michael Greenberg   June 7, 1999    
 
  David Weinberg   June 7, 1999    
 
  Philip Paccione   June 7, 1999    
 
  Richard Siskind   June 7, 1999    
 
  Jeffrey Greenberg   September 7, 2000    
 
  Geyer Kosinski   October 2, 2001    
 
  Mark Nason   March 1, 2002    
 
  Frederick Schneider   February 5, 2004    
 
  Morton D. Erlich   January 3, 2006    

